Citation Nr: 0816418	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO. 03-21 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disability.

2. Entitlement to service connection for peptic ulcer disease 
(PUD), gastroesophageal reflux disease (GERD), esophagitis, 
and gastritis.

3. Entitlement to service connection for hypertension.

4. Entitlement to an initial disability rating for bilateral 
pes planus with callosities, rated as 50 percent disabling 
from October 20, 2006 to present and rated as 30 percent 
disabling from August 18, 2000 to October 19, 2006.

5. Entitlement to a compensable disability rating for 
residuals of hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from March 1953 to December 1956 
and from January 1957 to April 1973, with subsequent service 
in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). This matter was previously before the Board and was 
remanded in October 2005.

The issue of entitlement to service connection for PUD, GERD, 
esophagitis and gastritis is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. By rating decision in August 1973, the RO denied the 
veteran's claim of entitlement to service connection for a 
low back disability; a timely notice of disagreement was not 
received to initiate an appeal from that determination.

2. Certain evidence received since the August 1973 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for a low back disability.

3. A low back disability was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is a low back disability 
otherwise related to such service.

4. Hypertension was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
hypertension otherwise related to the veteran's active duty 
service, nor may it be presumed to be related to the 
veteran's active duty service.

5. The veteran's service-connected bilateral pes planus with 
plantar callosities is productive of severe pronation, 
complete lack of arches, and extreme tenderness of the 
plantar surfaces of the feet with callosities.

6. The veteran's service-connected residuals of hepatitis, 
are productive of no active residuals. 


CONCLUSIONS OF LAW

1. The August 1973 rating decision is final. 38 U.S.C.A. 
§ 7105(c) (West 2002).

2. New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
low back disability. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2000). 

3. A low back disability was not incurred in or aggravated 
during the veteran's active duty service. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

4. Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service. 38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

5. The criteria for entitlement to an initial disability 
rating of 50 percent, but no higher, for bilateral pes planus 
with plantar callosities have been met from August 18, 2000 
to present. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5276 (2007).

6. The criteria for entitlement to a compensable disability 
rating for residuals of hepatitis have not been met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2001), (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). With regard 
to a petition to reopen a finally decided claim, the VCAA 
requires VA to provide the veteran with notice of the 
evidence necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial. Kent v. Nicholson, 20 
Vet. App. 1 (2006). However, VA may proceed with adjudication 
of a claim if errors in the timing or content of the VCAA 
notice are not prejudicial to the claimant. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, No. 
03-320 (U.S. Vet. App. Mar. 22, 2007); see also Pelegrini, 18 
Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazques-Flores v. 
Peake, 22 Vet. App. 37 (2008). Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6 (2008). 

In an August 2005 letter, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate service connection, increased rating, and 
earlier effective date claims, as well as specifying what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claims. 

The notice was not provided until after the rating decision 
on appeal was issued. However, the veteran was not prejudiced 
from this timing error because the veteran's claims were 
readjudicated in the April 2007 supplemental statement of the 
case after he received appropriate VCAA notice in the October 
2005 VCAA letter. As such, the Board finds that the veteran 
had ample time to submit additional evidence after receiving 
proper VCAA notice and prior to readjudication of the claims. 
Additionally, after receiving appropriate VCAA notice in 
October 2005, the veteran notified the RO in April 2006 that 
he had no additional evidence to submit in relation to his 
claims. Thus, the Board finds that the essential fairness of 
the adjudication process was not affected by the VCAA timing 
error. 

The VCAA letter did not comply with the requirements of Kent 
in that it did not notify the veteran of the element or 
elements lacking in the final prior denial of service 
connection for his low back disability. However, the Board 
finds that the veteran has not been prejudiced from this 
error because by finding that new and material evidence has 
been received to reopen the claim of entitlement to service 
connection for a low back disability, the Board is granting 
the full benefit sought with respect to this issue.

The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake. In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant. 

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication. To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 ( 2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law. Sanders, 487 F.3d 
at 889. Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial." Vazquez-Flores v. Peake, 22 Vet. App 
37 at 9 (2008). 

In this case, the Board finds that a reasonable person could 
be expected to understand from the notice what was needed in 
spite of the notice error as the veteran was clearly notified 
of the rating criteria for rating feet and hepatitis 
disabilities in the June 2003 statement of the case. 
Additionally, the Board finds that the essential fairness of 
the adjudication process was not affected by this error as 
the April 2007 supplemental statement of the case 
readjudicated the increased rating claims after the June 2003 
statement of the case. Finally, with respect to the issue of 
an increased rating for hepatitis, the veteran had actual 
knowledge of the relevant rating criteria as he cited 
Diagnostic Code 7345 in his October 2001 statement and stated 
that he felt he had the symptomatology to warrant a higher 
rating under this Diagnostic Code. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, private medical records, VA 
treatment records, and appropriate VA medical examinations. A 
VA examination has not been provided with respect to the 
veteran's claim of entitlement to service connection for 
hypertension; however, there is no objective evidence of 
hypertension during the veteran's period of active duty 
service or for almost 20 years after the veteran's discharge 
from active duty service. A VA examination will not change 
this fact. As such, the Board finds that the record as it 
stands includes sufficient competent evidence to decide these 
claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claims.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.

Analysis

New and Material Evidence

An August 1973 RO decision denied the veteran's claim of 
entitlement to service connection for a low back disability. 
The RO sent notice of the decision to the veteran at his last 
address of record. However, a notice of disagreement was not 
received to initiate an appeal from that determination. 
Therefore, the August 1973 rating decision became final. 
38 U.S.C.A. § 7105(c). If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, however, VA must reopen the claim and review its 
former disposition. 38 U.S.C.A. § 5108.

New and material evidence is defined by regulation. New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 38 C.F.R. § 3.156(a). The Board notes here that the 
provisions of 38 C.F.R. § 3.156(a) were amended, effective 
August 29, 2001. See 66 Fed. Reg. 45620-45632 (August 29, 
2001). The change in the regulation, however, does not impact 
the present case as the veteran filed his claim in August 
2000.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). In Hodge, the United 
States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim. Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge. However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim. 
Martinez v. Brown, 6 Vet.App. 462 (1994).

A review of the statement of the case shows that the RO 
reopened the claim for service connection for a low back 
disability. However, the Board is not bound by the RO's 
actions. In fact, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened. See Jackson v. Principi, 265 
F.3d 1366 (Fed.Cir. 2001). Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim for service connection for a low 
back disability.

Evidence of record at the time of the August 1973 rating 
decision consisted of service medical records and VA 
treatment records which failed to show a current low back 
disability. Evidence received since the August 1973 rating 
decision includes more recent VA treatment record and private 
medical records which show multiple diagnoses of low back 
disabilities. This evidence is both new and material, as it 
shows the veteran has a current low back disability. As such, 
the Board finds that new and material evidence has been 
received and the claim for entitlement to service connection 
for a low back disability has been reopened. The Board will 
address the merits of the claim for entitlement to service 
connection for a low back disability below.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d). Additionally, for veteran's 
who have served 90 days or more of active service during a 
war period or after December 31, 1946, certain chronic 
disabilities, such as hypertension, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 



Low Back

After careful review of the evidence of record, the Board 
finds that a preponderance of the evidence is against a 
finding that entitlement to service connection for a low back 
disability is warranted. 

The record contains extensive evidence of a current low back 
disability. The veteran alleges that his current low back 
disability is related to his active duty service period, 
specifically to his complaints of low back problems in 
service; however, opinions regarding medical causation 
require medical skills and must be made by medical experts. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). To this end, 
there is a July 2002 VA examination report which notes the 
veteran's complaints of back pain in service and the 
accompanying diagnoses of myositis and back strain. The 
examiner noted that upon discharge in 1972, the veteran 
complained of recurrent back pain, but that upon VA 
examination in 1973, no back abnormalities were found on 
physical examination and an x-ray image of the veteran's 
lumbar spine was within normal limits. The examiner noted 
that current x-ray images revealed degenerative changes in 
the veteran's lumbar spine. The examiner stated that he was 
unable to find evidence in the record to support the claim 
that the source of the veteran's back pain from the military 
service persisted up to the present time and can account for 
the current spinal disability. The examiner stated that he 
was unable to establish a nexus. There are no contrary 
competent medical opinions of record. 

As such, the Board finds that the preponderance of the 
evidence weighs against a finding that the veteran's current 
lumbar spine disability is related to his active duty service 
period, including his complaints of back pain during service. 
It follows that entitlement to service connection for a low 
back disability is not warranted. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Hypertension

After careful review of the evidence of record, the Board 
finds that a preponderance of the evidence is against a 
finding that entitlement to service connection for 
hypertension is warranted. 

Private medical evidence from 1992 shows that the veteran 
reported hypertension with a four year history. However, 
there is no competent medical evidence showing complaints or 
diagnoses of any hypertension during the veteran's active 
duty service period. In fact, the veteran's December 1972 
discharge examination report shows that the veteran denied 
high blood pressure and that on examination, the veteran had 
a normal blood pressure reading and no diagnosis of 
hypertension was made by the examining medical professional. 
Additionally, there is no competent medical evidence of 
hypertension during the one-year period following the 
veteran's discharge from active duty service and no competent 
medical evidence relating the veteran's current hypertension 
to any aspect of his active duty service. 

As such, the Board finds that entitlement to service 
connection for hypertension is not warranted. In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected disabilities warrants a 
higher disability rating. Disability ratings are determined 
by the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability. 8 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition. 
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991). 

When the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his disability is to be considered during the 
entire period from the initial assignment of the rating to 
the present time. See Fenderson v. West, 12 Vet. App. 119 
(1999). However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability. Francisco v. Brown, 7 Vet. App. 
55 (1994). A claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007).
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.   

Pes Planus

The veteran's service-connected bilateral pes planus 
disability has been rated as 30 percent disabling under 
Diagnostic Code 5276 from August 18, 2000 to October 19, 2006 
and as 50 percent disabling from October 20, 2006 to present. 
After reviewing the relevant evidence of record and resolving 
any benefit of the doubt in favor of the veteran under the 
provisions of 38 U.S.C.A. § 5107(b), the Board finds that the 
veteran's pes planus disability is manifested by symptoms 
that more closely approximate the symptomatology required for 
a 50 percent disability rating under Diagnostic Code 5276 for 
the entire appeal period, from August 18, 2000 to present.  

Diagnostic Code 5276 provides a 30 percent rating for severe 
bilateral pes planus with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indications of swelling on use, and 
characteristic callosities. A 50 percent rating for bilateral 
pes planus requires a pronounced condition manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances. 38 C.F.R. § 4.71a, Diagnostic 
Code 5276.

The relevant competent medical evidence of record includes a 
September 2000 letter from E.C., D.P.M., which shows that the 
veteran was under this treatment for "painful lesions of the 
feet which are the result of underlying bone deformities." A 
May 2001 letter from T.C., D.P.M., shows that the veteran had 
been a patient of the physician's since 1993 and that he was 
being treated for "very painful intractable plantar 
keratoses on the plantar aspect of the 5th metatarsal heads 
bilaterally." The physician noted that orthopedic inserts 
had only helped the veteran "a little" and that unless the 
physician debrided the veteran's plantar keratoses, they 
became very painful and prevented the veteran from walking.

A July 2002 VA examination report shows the veteran had 
valgus deviation of both cords on the plantar aspect of his 
feet. He had callosities and thickening overlying the head of 
the fifth metatarsal. He had thickening deep to the head of 
the metatarsophalangeal articulation of the great toe and 
calluses were present over the lateral border of the fifth 
toe. 

A March 2006 letter from T.C., D.P.M., states that the 
veteran has pes planus with pronation bilaterally and very 
painful intractable plantar keratoses. The physician noted 
that the veteran's orthopedic inserts had not given him 
relief from the calluses.

An October 2006 VA examination report shows that the veteran 
had severely pronated feet with no arch. He was unable to 
heel and toe walk due to pain in his feet. The veteran had 
very tender and painful hard calluses on both feet. He was 
also tender under the heels and had limited range of motion. 
The veteran had some tightness in his Achilles tendon, but no 
spasm. His orthopedic shoes did provide some relief, but even 
with them, he was quite symptomatic and limited in walking.

The RO has already granted a 50 percent disability rating for 
the veteran's pes planus as of the date of the October 20, 
2006 VA examination. This is the highest disability rating 
available under Diagnostic Code 5276 or any of the other 
Diagnostic Codes for rating disabilities of the feet. 

The veteran has consistently described his pes planus as very 
painful and physically limiting. Additionally, private 
physicians wrote in 2000 and 2001 that the veteran's pes 
planus resulted in very painful and intractable calluses that 
needed constant debridement. Also, the medical evidence from 
2000 to present shows that the veteran gets very little 
relief from his foot pain by using orthopedic inserts. As a 
result, after resolving any benefit of the doubt in favor of 
the veteran under the provisions of 38 U.S.C.A. § 5107(b), 
the Board finds that the veteran's pes planus disability more 
closely approximates the criteria for a 50 percent disability 
rating during the entire appeal period. Therefore, the 
veteran's bilateral pes planus disability warrants a 50 
percent disability rating for the entire appeal period, from 
the date of the August 18, 2000 claim until present. As noted 
above, a 50 percent disability rating is the highest 
disability rating available for disabilities of the feet.

Hepatitis

The veteran's service-connected residuals, hepatitis, have 
been rated by the RO under the provisions of Diagnostic Code 
7345 as noncompensable. The veteran asserts that he has 
numerous gastrointestinal symptoms as a result of his 
residuals hepatitis and that such symptoms warrant a higher 
disability rating. After reviewing the relevant competent 
medical evidence of record, the Board finds that a 
compensable disability rating for residuals, hepatitis, is 
not in order.

The criteria for evaluation of chronic liver disease were 
revised, effective July 2, 2001. The veteran was notified of 
the old and new rating criteria in the April 2007 
supplemental statement of the case. 

Prior to July 2, 2001, Diagnostic Code 7345 provided that 
healed, nonsymptomatic hepatitis was rated zero percent 
disabling. A 10 percent rating was assigned for hepatitis 
with demonstrable liver damage with mild gastrointestinal 
disturbance. 
38 C.F.R. § 4.114, Diagnostic Code 7345 (2001).

The revised rating criteria at 38 C.F.R. § 4.114, Diagnostic 
Code 7345, chronic liver disease without cirrhosis (including 
hepatitis B, chronic active hepatitis, auto-immune hepatitis, 
hemochromatosis, drug-induced hepatitis, etc., but excluding 
bile duct disorders and hepatitis C) are as follows. 
Nonsymptomatic liver disease is rated zero percent. A 10 
percent evaluation is warranted for intermittent fatigue, 
malaise, and anorexia, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration or at least one week, but less than two weeks, 
during the past 12-month period. 

The notes following Diagnostic Code 7345 provide as follows:

Note (1): Evaluate sequelae, such as cirrhosis or malignancy 
of the liver, under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under DC 7354 and under a diagnostic code for 
sequelae. (See 38 C.F.R. § 4.14).

Note (2): For purposes of evaluating conditions under 
Diagnostic Code 7345, ''incapacitating episode'' means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.

Note (3) Hepatitis B infection must be confirmed by serologic 
testing in order to evaluate it under diagnostic code 7345.

38 C.F.R. § 4.114, Diagnostic Code 7345 (2007).

The relevant competent medical evidence of record shows that 
the veteran has numerous documented gastrointestinal 
symptoms, to include bloating, gas, epigastric fullness, and 
bowel problems. He has multiple diagnoses of gastrointestinal 
disabilities, to include esophagitis, gastritis, PUD, GERD, 
and abdominal pain; nevertheless, the veteran has asserted on 
multiple occasions that he believes his gastrointestinal 
complaints are related to his hepatitis. However, as noted 
above, opinions regarding medical causation require medical 
skills and must be made by medical experts. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

An October 2000 letter from B.E., M.D., shows that the 
veteran alleged he has chronic fatigue secondary to his 
hepatitis. An April 2001 letter from B.E., M.D., shows that 
the veteran has been diagnosed with diffuse PUD characterized 
by gastritis and hepatitis B and that the veteran has 
symptoms such as epigastric fullness and abdominal pain. A 
July 2002 VA examination report shows that the veteran 
complained of fatigue and abdominal cramping. After physical 
examination, the physician diagnosed the veteran with 
hepatitis (alleged, not found) and PUD with reflux, 
gastritis, and esophagitis (alleged, not found). The examiner 
stated that the veteran's gastrointestinal complaints were 
not related to the veteran's alleged hepatitis. There are no 
contrary opinions of record. 

As such, there is no competent medical evidence demonstrating 
that the veteran has any active residuals of hepatitis, as 
the July 2002 VA examiner states that the veteran's 
gastrointestinal symptoms are not secondary to his hepatitis 
and there are no competent medical opinions of record 
etiologically relating any of the veteran's complaints of 
fatigue or gastrointestinal symptoms to his residuals of 
hepatitis. Therefore, a compensable disability rating for the 
veteran's service-connected residuals of hepatitis is not 
warranted. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a low back 
disability. To this extent, the appeal is granted.

Service connection for hypertension is denied.

An initial rating of 50 percent for bilateral pes planus with 
callosities from August 18, 2000 to present is granted. To 
this extent, the appeal is granted.

A compensable disability rating for residuals of hepatitis is 
denied.


REMAND

Service medical records reflect that the veteran complained 
of chest pain and gave a history of acid indigestion in 
August 1967. A diagnosis of esophagitis was made. On his 1972 
discharge examination report, the veteran complained of 
occasional indigestion secondary to diet, adequately treated. 
As noted above, current medical treatment records show 
multiple diagnoses of gastrointestinal disabilities. The 
Board finds that a VA examination is necessary to determine 
if the veteran's current gastrointestinal complaints are 
related to his active duty service period, to include the 
complaints of acid indigestion. See Generally McLendon v. 
Nicholson, 20 Vet.App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should arrange for the 
veteran to undergo a VA examination to 
diagnose all current gastrointestinal 
disabilities, if any. For each 
disability found on examination, the 
examiner should be asked to opine as to 
whether or not it is etiologically 
related to the veteran's active duty 
service period. The opinion must be 
based on a review of the entire claims 
file and contain a rationale. If the 
opinion cannot be provided without 
resorting to mere speculation, the 
examiner should so state.

2. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the AMC/RO should 
review the record, to include all 
evidence received since the April 2007 
Supplemental Statement of the Case, and 
readjudicate the claim. If any benefit 
sought remains denied, the veteran should 
be issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond. The case should 
then be returned to the Board for further 
appellate review, if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


